Citation Nr: 0307520	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-16 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.  

2.  Entitlement to service connection for arthritis of the 
hips.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active service from March 1980 to February 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the RO 
that denied service connection for arthritis of the low back 
and the hips.  The Board remanded this case to the RO in 
November 2000 for further development. In May 2002 the Board 
sought further development in this case pursuant to authority 
granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That development 
having been completed the case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran currently has arthritis of the lumbosacral 
spine due to an inservice injury.  

2.  The evidence does not demonstrate that the veteran 
currently has arthritis in his hips.  



CONCLUSIONS OF LAW

1.  Arthritis of the lumbosacral spine was incurred during 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002)  

2.  Arthritis of the hips was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2002)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims in a February 2001 letter.  This letter 
advised him of the evidence needed to substantiate his 
claims, and of who was responsible for obtaining what 
evidence. In addition, the pertinent law and regulations 
governing the veteran's claims for service connection was 
contained in the statement of the case of July 1999 and in 
supplemental statements of the case dated in August 1999 and 
January 2002.  In addition, the Board's remand of November 
2000 also informed the veteran of the evidence he was 
responsible for obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims for service connection for arthritis of the low back 
and hips is available, but not associated with the claims 
folder.  It is noted in this regard that pursuant to the 
Board's November 2000 remand further development conducted as 
a result of the Board's instructions in May 2002, VA medical 
examinations have been conducted that reported relevant 
clinical evidence, and also provided opinions on medical 
questions at issue in this appeal.  The Board also notes 
that, in a May 2001 letter the veteran indicated that he had 
no further relevant medical evidence.

Therefore, because VA has complied with the notice 
requirements of the VCAA and since there is otherwise no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current claims regarding service connection for 
arthritis of the hips and lower back.  38 U.S.C.A. 
§ 5103A(a)(2). Accordingly, the Board will proceed to 
adjudicate these claims on the basis of the evidence 
currently of record. 

                                                         I.  
Factual Basis

On the veteran's October 1979 examination prior to service 
enlistment and on a March 1980 pretraining examination no 
pertinent abnormalities were reported on clinical 
evaluations.  Review of the service medical records shows 
that the veteran was hospitalized at a private facility in 
June 1980 for injuries sustained in an automobile accident.  
During this admission the veteran complained of right hip 
pain. 

An x-ray revealed a fracture of the pubic ramus.  During 
treatment at a military facility in early July 1980 the 
veteran was noted to complain of lower back pain.  The 
assessment was a pelvic fracture.  When seen in late July 
1980 the veteran complained of a bump on his right hip.  And 
a .6-centimeter bump was found on the right hip, which was 
tender on palpation.  In August 1980 the veteran was 
hospitalized for observation pending proceedings for an 
administrative discharge and during a physical examination 
conducted during hospitalization a musculoskeletal evaluation 
revealed no pertinent abnormalities.  

In January 1986 the veteran was treated at a private facility 
for a lumbosacral strain sustained an altercation.  In May 
1987 the veteran was seen following an automobile accident 
that resulted in pain in the posterolateral hip area.  He 
gave a history of a 1980 pelvic injury that had resolved 
without squeal except for occasional short-term twinges of 
pain in the posterolateral hip area.  An x-ray showed no 
evidence of an acute fracture of the pelvis and no real 
residuals of the previous injury.  The impression was gluteal 
sprain-strain and contusion plus aggravation of old injury to 
the pelvic region.  A privately conducted limited bone scan 
of the lower extremities conducted in May 1989 was negative.  

During treatment by a private physician in May 1993, the 
veteran complained of low back pain and that his vertebrae 
were always going out on him.  He said that his back symptoms 
had been going on for "years."  The veteran also reported 
that his hips were stiff in the morning.  After evaluation 
the impression s included chronic low back pain and chronic 
stiff and painful hips.  

When seen in May 1994 for complaints of hip pain, x-rays of 
both hips were within normal limits.  The impression was 
right hip pain, uncertain etiology.  In September 1995 the 
veteran was seen with complaints of low back pain that had 
developed over the previous 3-4 days.  He gave no history of 
injury, falls, or previous back pain.  The impression was low 
back pain.   He was again seen at a private facility in March 
1998 for low back pain.   

The veteran was seen by the VA as an outpatient in August 
1998 with complaints of lower back pain in the area of the T-
10 vertebra.  The veteran denied any known injury and no 
diagnosis was rendered.  

In a September 1998 statement, a private chiropractor 
reported treating the veteran for musculoskeletal complaints, 
including lumbar spine subluxation complicated by fibrosis 
and degenerative changes, which resulted from injuries.  

In a July 1999 statement, a private physician reported that 
the veteran has pain in the pelvis, groin, and right hip area 
that the veteran related to a 1980 automobile accident that 
resulted in a fractured right pelvic ramus.  The veteran also 
had low back pain that the doctor believed was primarily 
muscular in origin. A subsequent statement from this 
physician is of record.  

During a September 2002 VA examination it was noted that the 
claims folder was available for review.  The veteran gave a 
history of sustaining a fracture of his pelvic ramus in an 
inservice automobile accident.  He reported gradually 
increasing pain and stiffness in the low back and groin 
areas, right greater than left.  The veteran said that he had 
difficulty sleeping because of hip, low back and pelvic pain.  
Walking would make these complaints worse.  After physical 
examination, the doctor's impression was that the veteran had 
ongoing low back and groin discomfort with a greater 
likelihood than not these may be related to the original 
injury.

In a November 2002 addendum the physician who conducted the 
September 2002 VA examination stated that recent x-rays had 
been conducted and revealed evidence of degenerative changes 
at the facet levels of the lumbosacral spine. It was the 
doctor's impression that recent studies had shown no evidence 
of significant degenerative changes in the hip.  

                                                        II.  
Legal Analysis 

Under the applicable criteria, in order to establish service 
connection for disability, there must be objective evidence 
that establishes that such disability was either incurred in 
or aggravated by wartime service.  38 U.S.C.A. 1131.  

The law also provides that service connection may be granted 
for any disease initially diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
  
The evidence reflects that the veteran sustained an injury to 
his pelvic ramus during service and thereafter reported 
complaints of pain in the right hip and low back during 
service.  He has asserted that he suffers from arthritis in 
his lower back and in both hips as a result of this injury.  
Recent VA x-rays have demonstrated degenerated changes 
(arthritis) in the veteran's lumbosacral spine and the VA 
physician who conducted the veteran's most recent VA 
examination has stated that it was more likely than not that 
this arthritis was the result of the veteran's inservice 
injury.  

Since this constitutes competent clinical evidence of a 
connection between the veteran's inservice injury to his 
pelvic area and his current arthritis of the lumbar spine, 
service connection for arthritis of the low back is 
warranted.  

However, the evidence of record in the claims folder fails to 
demonstrate that the veteran currently has arthritis in 
either hip. Recent x-rays of the hips were reported to be 
negative for any degenerative changes.  Since the evidence 
does not show that the veteran now has arthritis in either 
hip that can be related to his inservice traumatic injury to 
the pelvis, service connection for arthritis of the hips is 
not warranted.  


ORDER

Service connection for arthritis of the low back is granted.  
Service connection for arthritis of the hips is denied.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

